Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Juan Carlos Garcia, Appellant                          Appeal from the 276th District Court of
                                                        Camp County, Texas (Tr. Ct. No. CF-16-
 No. 06-18-00008-CR         v.                          01679). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Juan Carlos Garcia, pay all costs of this appeal.




                                                       RENDERED JUNE 22, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk